DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-7, and 9-18 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach all of the features of the present claims. The closest prior art is as follows.
Shiomi teaches a card reader for data exchange with a chip card (2) that has been inserted into a card reader housing up to a data exchange position, the card reader comprising: at least one electrical card reader contact (40) that is arranged fixedly in the card reader housing (Fig. 1); a bearing face, against which the inserted chip card bears in the data exchange position (bottom face of Fig. 1); and at least one detector device (11, 12) selected from a group consisting of a one-way light barrier; a reflection light barrier, a camera, and an inductive sensor [0028, 0029]; wherein, in the data exchange position, the at least one electrical card reader contact reaches through a through-opening in the bearing face and projects into a card path of the inserted chip card by way of a contact face [0025]; and wherein at least one detector device is directed, through or at the through opening (12 next to 40), at the contact face of the at least one electrical card reader contact or at the region around said contact face (Fig. 1).
Hecker teaches wherein the at least one detector device is configured to detect whether a manipulation foil is adhered to the bearing face [0014] (Fig. 2).
Sakamaki teaches detecting (11, 12, 13) whether a manipulation device (80) is adhered to the bearing face (Fig. 1) when the chip card is not in the data exchange position (Fig. 1) and without making physical contact to the manipulation device (Fig. 1).
The prior art fails to teach wherein the at least one detector device is configured to detect contact-freely whether a manipulation foil is adhered to the bearing face when the chip card is not in the data exchange position, in the context of the rest of the claim language.
No single reference teaches the features discussed above. Further, it would not have been obvious to one of ordinary skill in the art at the time of invention to combine any references to arrive at the above teachings. Therefore, the independent claims are found to be allowable. All further claims depend from the independent claims and are therefore also found to be allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFFERTY D KELLY whose e-mail address is rafferty.kelly@uspto.gov and phone number is 571 270 5031 (e-mail is preferred).  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on 571 272 2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAFFERTY D KELLY/               Examiner, Art Unit 2876